Title: [From Thomas Jefferson to Benjamin Harrison, 20? November 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 20? Nov. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 22 (20 Nov.): “The Speaker laid before the House a letter from the Governor, containing information respecting the embarkation of the enemy from Portsmouth, which was read and ordered to lie on the table.” Not located.]
